Citation Nr: 0109486	
Decision Date: 03/30/01    Archive Date: 04/03/01	

DOCKET NO.  99-21 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for an 
anxiety disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from July 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  This issue is now ready for appellate 
review.

During the pendency of this appeal, the veteran filed a claim 
for service connection for rheumatic fever.  In response to 
this claim, the RO posted a letter to the veteran in 
September 2000 which indicated that the RO considered this 
claim to be not well grounded.  Of course, in accordance with 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), the concept of 
well-grounded claims has been abandoned and replaced with an 
expanded VA duty to assist.  The RO should again address the 
veteran's claim for service connection for rheumatic fever in 
consideration of the VCAA. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained and the expanded 
VCAA duty to assist has been fulfilled.

2. Service-connected anxiety reaction is most recently shown 
to result in very little adverse symptomatology and there is 
no clinical or other competent evidence which reveals 
clinical symptoms of flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbance of motivation and 
mood; or difficulty establishing and maintaining effective 
work and social relationships, which is specifically 
attributable to service-connected anxiety reaction.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
anxiety reaction have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.130, Diagnostic Code 9400 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that although the RO completed its 
development of this veteran's claim for an increased 
evaluation prior to the passage of the VCAA, VA's expanded 
duty to assist contemplated in the VCAA has been fulfilled in 
this case.  The veteran has been clearly informed of the 
evidence necessary to substantiate his claim and he has been 
provided the applicable schedular criteria applicable to his 
anxiety disorder and has been informed that it is necessary 
that competent clinical evidence substantiate the existence 
of criteria for higher evaluations before an increased 
evaluation may be warranted.  The veteran has indicated most 
recently, as he has in the past, that all his medical 
treatment has been provided at the VA Medical Center in 
Houston, Texas, and at a VA Outpatient Clinic in Lufkin, 
Texas.  In response to the veteran's most recent claim for an 
increased evaluation, the RO requested production of all 
recent medical records from each of these two facilities and 
those records were obtained.  All known clinical and other 
evidence identified by the veteran has been collected for 
review and there remains no evidence identified by the 
veteran which is uncollected and not on file.  

In response to the veteran's most recent claim for an 
increased evaluation, he was provided an examination by a 
psychiatrist who had access to and reviewed the veteran's 
claims folder, chart, and electronic notes.  This examination 
is thorough and complete and contains essential opinions 
distinguishing the veteran's service-connected anxiety 
disorder from other nonservice-connected symptoms.  
Accordingly, the Board can find no logical or rational basis 
for returning this appeal to the RO for any reason associated 
with the VCAA.

Law and Regulations:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as can be practically 
determined.  Separate diagnostic codes identify various 
disabilities.  38 U.S.C.A. § 1155,; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  The basis of disability 
evaluations is the ability of the body as a whole or of a 
system or organ of the body to function under ordinary 
conditions of daily life including employment.  38 C.F.R. 
§ 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although rating specialists are directed to review the 
recorded history of disability to make a more accurate 
evaluation, regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; Francisco 
v. Brown, 7 Vet. App. 55 (1994).

The use of manifestations and symptoms not resulting from 
service-connected disease or injury should not be used in 
establishing the correct evaluation of service-connected 
disability.  38 C.F.R. § 4.14.

The criteria for evaluation of psychiatric disability, 
effective since November 1996, provides a 100 percent 
evaluation is warranted for total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily life (including maintenance of 
limited personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, own 
name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficits in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelative; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability in productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once per week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 30 percent evaluation is warranted for occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to symptoms of:  Depressed 
mood, anxiety, suspiciousness, panic attacks weekly or less 
often, chronic sleep impairment, and mild memory loss 
(although with satisfactory routine behavior, self-care and 
normal conversation).  

A 10 percent evaluation is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9400 

Facts:  Historically, the veteran was granted service 
connection for anxiety with a 10 percent evaluation made 
effective from January 1967.  That evaluation remained in 
effect for many years until, in a September 1994 rating 
decision, the RO granted an increased evaluation to 30 
percent effective from May 1994.  The veteran subsequently 
filed a claim for increased evaluation and, following VA 
examination, an evaluation in excess of 30 percent was denied 
by the RO in a rating decision issued in May 1998.  The 
veteran was notified and did not appeal.  The veteran 
subsequently filed another claim for an increased evaluation 
and, following another VA examination, the RO again denied an 
increased evaluation in excess of 30 percent in July 1999.  
That rating action is the one presently on appeal.

The clinical evidence on file does not reveal that the 
veteran has sought or been provided any form of ongoing 
psychiatric treatment or therapy over the years.  It also 
does not appear that the veteran has been provided 
psychiatric medication routinely over the years although he 
apparently was provided some medication on occasion.  Review 
of recent VA outpatient treatment records from the VA Medical 
Center in Houston and from a VA Outpatient Treatment Clinic 
in Lufkin reveals no treatment for psychiatric disability.

The veteran was examined by a VA psychiatrist in April 1998.  
This psychiatrist had access to and reviewed the veteran's 
claims folder.  The veteran reported at that time that he was 
not depressed, that he felt pretty good about himself.  He 
would not comment on how much he slept.  His appetite was 
fine.  He felt that he lacked energy and his concentration 
was up and down.  Mental status examination revealed his 
speech was fluent at a normal rhythm but with a slow rate.  
His mood was euthymic.  His affect was slightly dull and 
appropriate, and no lability of affect was noted.  There was 
no evidence of psychotic process and he was without any 
specific ideas, intentions or plans of harming himself or 
others.  It was indicated that the veteran drove an 
automobile but only in his local neighborhood.  He lived with 
his daughter and did his own food shopping and cooking.  He 
did not participate in any social activities.  The diagnoses 
were generalized anxiety disorder and dementia, not otherwise 
specified.  The global assessment of functioning (GAF) was 
45.

In July 1999, the veteran was provided another VA 
examination, by the same psychiatrist who had examined him 
earlier in April 1998.  The veteran's claims folder, chart 
and electronics notes were available and were reviewed.  
Since the veteran was last seen, he did not followup in the 
geriatric medicine clinic but he had been followed on an 
outpatient basis in the neurology clinic.  The veteran's 
score on the mini mental status examination in April 1998 was 
consistent with dementia.  Since his previous visit, the 
veteran's health had deteriorated.  He was now in a 
wheelchair and his gait was markedly unsteady.  He had not 
had any psychiatric treatment or evaluation and he was 
principally preoccupied with pursuing his claims for VA 
disability compensation.  When asked about his psychiatric 
problems, the veteran reported "that he had none."  He did 
say that he was nervous and anxious and by that "he meant 
that his arm has been shaking ever since he had a stroke."  
He lived with his daughter who reported that he didn't do 
very much at home.  It was noted that his past history was 
unchanged from his previous examination.  Regarding symptoms, 
the veteran reported that he was not depressed but that he 
did not sleep well and he was not interested in much of 
anything.  He lacked energy and admitted problems with his 
memory.  He had a decreased appetite and had lost a little 
weight.  Speech was fluent at a slow rate and normal rhythm.  
The veteran's mood was slightly irritable, and his affect was 
slightly dull but appropriate to his expressed thoughts.  He 
was without any evidence of a psychotic process and was 
completely without any specific ideas, intentions or plans of 
harming himself or others.  He was awake, alert and oriented, 
but his fund of information, insight and judgment were 
impaired.  The Axis I diagnoses were again generalized 
anxiety disorder and dementia not otherwise specified and the 
GAF was again 45.  

However, the VA psychiatrist went on to state that it was 
almost impossible to elicit any specific symptoms of anxiety 
from the veteran.  "In fact, it is almost impossible to 
elicit any psychiatric symptoms from the veteran at all."  
His current complaints at the time were referable to his 
problems with dementia and his other medical problems.  
However, the psychiatrist reported that problems with memory, 
sleep, apraxia and disturbance of executive functioning were 
all symptoms attributable to dementia.  This psychiatrist 
stated that his GAF score of 45 for the veteran was due to 
his cognitive impairment.

Analysis:  A clear preponderance of the evidence on file is 
against an evaluation in excess of 30 percent for the 
veteran's service-connected anxiety disorder.  The clinical 
information provided in the two thorough psychiatric 
examinations performed in April 1998 and July 1999 are 
consistent in terms of findings and diagnoses and identified 
symptomatology.  Both examinations provided the veteran with 
a GAF score of 45 which is clearly reflective of serious 
symptoms.  However, the most recent examination clearly 
identifies the source of most if not all of the veteran's 
current symptoms as being attributable to nonservice-
connected dementia and other physical problems.  The VA 
psychiatrist clearly indicated that it was very difficult to 
elicit any specific symptoms of anxiety from the veteran or 
to elicit any psychiatric symptoms from the veteran at all.  
Under these circumstances, an evaluation in excess of 30 
percent is certainly not warranted.

No competent clinical evidence on file shows or even closely 
approximates the criteria for the next higher 50 percent 
evaluation including circumstantial, circumlocutory, or 
stereotype speech, panic attacks more than once a week, 
difficulty understanding complex commands, impairment of 
short- and long-term memory or impairment of judgment, 
abstract thinking with disturbances of motivation and mood, 
and difficulty establishing and maintaining effective work 
relationships as attributable to service-connected anxiety.  
While some of these symptoms have been identified, the 
symptoms which have been identified, such as problems with 
memory and sleep and with apraxia and disturbance of 
executive functioning, have all been attributed to 
nonservice-connected dementia.  Thus, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim, and it must be denied.  As the preponderance 
of the evidence is against the claim, the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 30 percent for an anxiety disorder 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


